Filed 1/10/22 P. v. Imber CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




 THE PEOPLE,                                                                                   C093659

                    Plaintiff and Respondent,                                    (Super. Ct. No. 17FE018232)

           v.

 JOSHUA ALAN IMBER,

                    Defendant and Appellant.




         Appointed counsel for defendant Joshua Alan Imber filed an opening brief that
sets forth the facts of the case and asks this court to review the record and determine
whether there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d
436.) After examining the record, we conclude that the main jail booking and
classification fees imposed at sentencing are no longer enforceable in light of recent
legislative amendments. We shall vacate the main jail booking and classification fees,
order certain corrections to clerical errors in the abstract of judgment, and otherwise
affirm the judgment as modified.

                                                             1
                                   I. BACKGROUND
        In 2018, defendant was charged with the murder of Charles Dynes (Pen. Code,
§ 187, subd. (a)—count one),1 and with being a felon in possession of a firearm (§ 29800,
subd. (a)(1)—count two). Several firearm enhancements for personally and intentionally
using and discharging a firearm proximately causing great bodily injury and death were
attached to count one (§§ 12022.5, subd. (a), 12022.53, subds. (b), (c) &(d)), and it was
further alleged that defendant had a prior serious felony conviction (§ 667, subd. (a)),
which was also a prior strike conviction (§§ 667, subds. (b)-(i), 1170.12). Prior to trial,
defendant pled guilty to count two and the remaining charges were tried to a jury. The
following evidence was adduced at trial.
        On the evening of September 27, 2017, Mary Slocum was having dinner at a
restaurant with her son when she received a text message from defendant apologizing and
stating that it was not her fault for what was about to happen. Slocum and defendant had
previously had a romantic relationship, but they were broken up at the time of
defendant’s text message and Slocum was dating and living with Charles Dynes. Slocum
believed defendant’s text message meant he might commit suicide.
        Slocum tried to contact defendant several times without success. He eventually
answered her call, telling her that he felt he had nothing to live for and that he wanted to
go over and shoot and kill “ ‘him,’ ” which Slocum understood to mean Dynes. She told
defendant not to because Dynes was her oldest friend. After speaking for several
minutes, Slocum agreed to call defendant back in about an hour.
        A short time later, Slocum’s son received a telephone call from a neighbor who
lived nearby asking if they were okay because the friend had heard gunshots coming from
the direction of Slocum’s house. Slocum called Dynes to check on him, but received no




1   Further undesignated statutory references are to the Penal Code.

                                              2
answer. While trying to contact Dynes, another neighbor called Slocum and told her
someone had been shot in Slocum’s driveway;2 Slocum heard Dynes screaming in the
background. Dynes had been shot multiple times, including in the head, and later died
from his injuries at the hospital. Police recovered seven shell casings from the driveway
area where Dynes was shot.
        Defendant called Slocum later that night and told her that he shot Dynes because
he was crazy and wanted her to feel what it felt like to have “[her] heart ripped out of
[her] chest.” Defendant also called his boss and told him he would not be in to work the
following day because he had shot a man seven times and killed him. Defendant’s boss
reported the call to police. At trial, his boss did not remember defendant saying he shot
the man in self-defense.
        Police tracked defendant’s cell phone and eventually located him near Corning.
After leading officers on a high-speed chase, law enforcement used tack strips to disable
defendant’s vehicle and arrested him without further incident. Police located a Beretta
semi-automatic .22-caliber handgun in defendant’s car. Subsequent analysis showed that
the shell casings found at the scene were fired from the gun found in defendant’s car.
        During the pursuit, defendant called 911 and said he was suicidal and wanted to
make a phone call before pulling over; he did not want the police to shoot him. A
recording of the call was played for the jury.
        Defendant testified on his own behalf. According to him, he intended to commit
suicide the day he shot Dynes. He denied telling Slocum that he wanted to kill Dynes,
and said he only wanted to kill himself. After speaking with Slocum, he decided to kill
himself at her house. As he walked towards her gate, Dynes appeared and grabbed his
shirt, asking him what he was doing there. Defendant responded that he was looking for




2   The neighbor called police and a recording of her 911 call was played for the jury.

                                              3
Slocum. Defendant backed up, but Dynes would not let go and threatened to kill him.
Defendant was frightened so he pulled a gun from his pocket and shot Dynes in the leg.
Dynes let go, but then grabbed him again so defendant shot him several more times.
Dynes fell to the ground after defendant shot him in the head, and then defendant
panicked and fled. He unsuccessfully tried to shoot himself. Defendant testified that he
told his boss that he killed someone after he was attacked.
       The jury found defendant guilty as charged and found the attached firearm
enhancements true. Defendant subsequently admitted the prior serious felony conviction.
On February 19, 2021, the court struck the prior serious felony enhancement and the
strike conviction, and sentenced defendant to a three-year upper term for the felon in
possession offense and a consecutive 25 years to life for the murder conviction, plus an
additional consecutive term of 25 years to life for the firearm enhancement (§ 12022.53,
subd. (d)). The court imposed a $5,000 restitution fine (§ 1202.4), a $5,000 parole
revocation restitution fine, which was suspended unless parole was revoked (§ 1202.45),
a $453.62 main jail booking fee (Gov. Code, § 29550.2), a $90.65 main jail classification
fee (Gov. Code, § 29550.2), a $60 court facilities assessment (Gov. Code, § 70373), and
an $80 court operations assessment (§ 1465.8). The court awarded defendant 1,206 days
of actual credit. Defendant timely appealed.
                                     II. DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief setting forth the facts of the case and requesting that this court review the record to
determine whether there are any arguable issues on appeal. (People v. Wende, supra,
25 Cal.3d 436.) Defendant was advised of his right to file a supplemental brief within 30
days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant.
       Having examined the record, we conclude that the $453.62 main jail booking fee
and the $90.65 main jail classification fee imposed when defendant was sentenced in

                                              4
February 2021 are no longer valid given the Legislature’s recent passage of Assembly
Bill No. 1869 (Stats. 2020, ch. 92, §§ 11, 25), which went into effect July 1, 2021.
Among other things, Assembly Bill No. 1869 repealed Government Code section
29550.2, which authorized the main jail booking and classification fees. (See former
Gov. Code, § 29500.2.) It also enacted Government Code section 6111, which provides:
“On or after July 1, 2021, the unpaid balance of any court-imposed costs pursuant to
[Government Code] Section 27712, subdivision (c) or (f) of [Government Code] Section
29550, and [Government Code] Sections 29550.1, 29550.2, and 29550.3, as those
sections read on June 30, 2021, is unenforceable and uncollectible and any portion of a
judgment imposing those costs shall be vacated.” (Gov. Code, § 6111, subd. (a).) We
shall therefore vacate the main jail booking and classification fees.
       We have also discovered two clerical errors in the abstract of judgment. The
indeterminate abstract of judgment shows that defendant received a 25-year-to-life
sentence on count two, but defendant received the life sentence on the murder charge,
which was count one. We shall direct the clerk to amend the abstract accordingly.
       The trial court also awarded defendant 1,206 days of custody credit at sentencing.
The abstract of judgment, however, lists 1,241 days of actual credit. We shall direct the
clerk to amend the abstract of judgment to reflect the court’s oral pronouncement of
judgment. (People v. Mitchell (2001) 26 Cal.4th 181, 185-186 [where there is a
discrepancy between the oral pronouncement of judgment and the minute order or the
abstract of judgment, the oral pronouncement controls].)
       We find no other arguable error that would result in a disposition more favorable
to defendant.
                                   III. DISPOSITION
       The main jail booking fee and the main jail classification fee imposed pursuant to
former Government Code section 29550.2 are vacated, and the judgment as modified is
affirmed. The clerk is directed to prepare an amended abstract of judgment that deletes

                                             5
the main jail booking and classification fees, reflects that defendant received a 25-year-
to-life sentence on count one, and that the trial court awarded defendant 1,206 days of
actual credit. The clerk shall forward a copy of the amended abstract of judgment to the
Department of Corrections and Rehabilitation.


                                                          /S/

                                                 RENNER, J.



We concur:


/S/

ROBIE, Acting P. J.


/S/

MAURO, J.




                                             6